FREE WRITING PROSPECTUS SUPPLEMENT IndyMac MBS, Inc. Depositor Sponsor, Seller and Servicer IndyMac IMJA Mortgage Loan Trust Mortgage Pass-Through Certificates (Issuable in Series) Distributions payable monthly Consider carefully the risk factors beginning on page S-10 in this free writing prospectus supplement and on page 5 in the prospectus attached to this free writing prospectus supplement as Annex I. The Issuing Entities Each IndyMac IMJA Mortgage Loan Trust will be established to hold assets transferred to it by IndyMac MBS, Inc.The assets held by each issuing entity will be specified in the prospectus supplement for the particular issuing entity and will generally consist of first lien mortgage loans secured by one- to four-family residential properties.Each issuing entity will consist of one or more pools of fixed-rate, fully amortizing mortgage loans.The mortgage loans will have been purchased by IndyMac MBS, Inc. from IndyMac Bank, F.S.B.The mortgage loans will be serviced by IndyMac Bank, F.S.B. The Certificates IndyMac MBS, Inc. will sell the certificates pursuant to a prospectus supplement.The certificates will be grouped into one or more series, each having its own designation.Each series will be issued in one or more classes and each class will evidence beneficial ownership of a specified portion of future payments secured by the assets held by the related issuing entity.A prospectus supplement for a series will specify all of the terms of the series and each of the classes in the series. The depositor has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (“SEC”) for the offering to which this communication relates with a file number of 333-140726.Before you invest, you should read the prospectus in that registration statement, the prospectus attached to this free writing prospectus supplement as Annex I and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov. Although a registration statement (including the prospectus) relating to the securities discussed in this free writing prospectus supplement has been filed with the Securities and Exchange Commission and is effective, the final prospectus supplement relating to the securities discussed in this free writing prospectus supplement has not been filed with the Securities and Exchange Commission.Prospective purchasers are referred to the final prospectus and prospectus supplement relating to the securities discussed in this communication for definitive information on any matter discussed in this free writing prospectus supplement. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this free writing prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. December 4, 2007 Table of Contents Free Writing Prospectus Supplement Page Summary S-5 Risk Factors S-10 The Mortgage Pool S-23 The Seller S-26 Servicing of the Mortgage Loans S-26 Static Pool Data S-33 The Depositor S-33 The Issuing Entity S-33 The Trustee S-34 Description of the Certificates S-36 Yield, Prepayment and Maturity Considerations S-54 Credit Enhancement S-57 Tax Consequences S-58 ERISA Considerations S-58 Index of Defined Terms S-60 Annex I – Prospectus S-2 Annex I Table of Contents Page Prospectus Page Important Notice About Information in This Prospectus and Each Accompanying Prospectus Supplement 4 Risk Factors 5 Limited Source of Payments — No Recourse to Sellers, Depositor or Servicer 5 Credit Enhancement May Not Be Sufficient to Protect You from Losses 6 Losses on Balloon Payment Mortgages Are Borne by You 6 Multifamily Lending 6 Junior Liens 7 Partially Unsecured Loans 8 Home Equity Lines of Credit 8 Nature of Mortgages 9 Your Risk of Loss May Be Higher Than You Expect If Your Securities Are Backed by Partially Unsecured Home Equity Loans 13 Impact of World Events 13 You Could Be Adversely Affected by Violations of Environmental Laws 14 Ratings of the Securities Do Not Assure Their Payment 14 Book-Entry Registration 16 Pre-Funding Accounts Will Not Be Used to Cover Losses on the Loans 16 Unused Amounts on Deposit in Any Pre-Funding Account Will Be Paid as Principal to Securityholders 16 Secondary Market for the Securities May Not Exist 16 Bankruptcy or Insolvency May Affect the Timing and Amount of Distributions on the Securities 17 Holders of Original Issue Discount Securities Are Required to Include Original Issue Discount in Ordinary Gross Income as It Accrues 18 The Principal Amount of Securities May Exceed the Market Value of the Issuing Entity Assets 18 The Issuing Entity 19 The Mortgage Loans—General 20 Agency Securities 25 Private Mortgage-Backed Securities 30 Substitution of Issuing Entity Assets 32 Available Information 32 Incorporation of Certain Documents by Reference;Reports Filed with the SEC 32 Reports to Securityholders 33 Use of Proceeds 34 The Depositor 34 Mortgage Loan Program 35 Underwriting Standards 35 Underwriting Process 35 Qualifications of Sellers 36 Representations by Sellers; Repurchases 36 Static Pool Data 37 Description of the Securities 38 General 39 Distributions on Securities 41 Advances 42 Mandatory Auction 43 Categories of Classes of Securities 43 Indices Applicable to Floating Rate and Inverse Floating Rate Classes 45 Book-Entry Securities 49 Global Clearance, Settlement And Tax Documentation Procedures 52 Exchangeable Securities 56 Credit Enhancement 58 General 58 Subordination 58 Letter of Credit 59 Mortgage Pool Insurance Policies 59 Special Hazard Insurance Policies 60 Bankruptcy Bonds 61 Reserve Fund 61 Cross Support 62 Insurance Policies, Surety Bonds and Guaranties 62 Over-Collateralization 62 Financial Instruments 63 Deposit Agreements 63 Yield and Prepayment Considerations 63 Prepayment Standards or Models 66 Yield 66 The Agreements 66 Assignment of Issuing Entity Assets 66 Payments on Issuing Entity Assets; Deposits to Security Account 69 Pre-Funding Account 71 Collection Procedures 72 The Surety Provider 73 Hazard Insurance 73 Realization upon Defaulted Mortgage Loans 74 Servicing and Other Compensation and Payment of Expenses 78 Evidence as to Compliance 78 S-3 List of Securityholders 79 Certain Matters Regarding the Servicer and the Depositor 79 Events of Default 80 Amendment 82 Termination; Optional Termination 83 The Trustee 84 Certain Legal Aspects of the Mortgage Loans 84 General 84 Foreclosure and Repossession 85 Rights of Redemption 87 Anti-Deficiency Legislation and Other Limitations on Lenders 88 Environmental Risks 88 Due-on-sale Clauses 90 Prepayment Charges 90 Applicability of Usury Laws 90 Servicemembers Civil Relief Act 90 Material Federal Income Tax Consequences 91 General 91 Taxation of Debt Securities 91 REMIC Securities 99 Tax Status as a Grantor Trust 108 Final Trust Reporting Regulations 116 Tax Characterization of the Issuing Entity as a Partnership 116 Tax Consequences to Holders of the Notes 117 Tax Consequences to Holders of the Certificates 118 Tax Return Disclosure and Investor List Requirements 122 State Tax Considerations 123 ERISA Considerations 123 Exemptions Available to Debt Instruments 123 Underwriter Exemption 124 Legal Investment 127 Method of Distribution 127 Legal Matters 129 Financial Information 129 Rating 129 Index of Principal Terms 130 S-4 Summary This summary highlights selected information about the offering transactions and does not contain all of the information that you need to consider in making your investment decision.The terms of each series and each of the classes in a series have not yet been determined.The certificates in an offering and the other circumstances of the offering that have not yet been specified will be fully described in a prospectus supplement when it is available. To understand all of the terms of an offering of the certificates, read this entire free writing prospectus supplement, including the prospectus attached as Annex I, and, when available, the prospectus supplement relating to the applicable series of certificates carefully. Issuing Entity The issuing entity for a series of certificates will be the IndyMac IMJA Mortgage Loan Trust specified on the front cover of the related prospectus supplement. The Certificates The certificates being offered in a series will be specified in the related prospectus supplement.The assets of a particular issuing entity will support both the offered certificates and other classes of certificates. The Mortgage Loans The mortgage pool securing the certificates will consist of fixed-rate mortgage loans secured by first liens on one- to four-family residential properties.The mortgage loans will have been purchased by the depositor from the seller. The mortgage pool may also be segregated into multiple loan groups for the purposes of allocating distributions among the classes of certificates offered by that series.Your certificates may be related to one or more of the loan groups.To the extent that the mortgage loans for a particular series of certificates are not divided into multiple loan groups, references in this free writing prospectus supplement to a loan group will mean the entire mortgage pool, and references to other loan groups shall not be applicable. See “The Mortgage Pool” in this free writing prospectus supplement and “The Issuing Entity — The Mortgage Loans — General” in the attached prospectus. Depositor IndyMac MBS, Inc., a Delaware corporation, is a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B. Trustee Deutsche Bank National Trust Company. Pre-Funding Account and Capitalized Interest Account A particular series may provide for the purchase of additional mortgage loans after the related closing date if the aggregate stated principal balance of the mortgage loans in one or more loan groups transferred to that issuing entity on the related closing date is less than the amount specified in the related prospectus supplement.The related prospectus supplement will specify the amount required to be deposited in a pre-funding account to be used through the end of the related pre-funding period (which, generally, will not exceed 90 days) to purchase subsequent mortgage loans for that issuing entity. Any amounts not used for that purpose will be paid to holders of the related senior certificates as a prepayment of principal no later than the distribution date following the end of the pre-funding period. Because some of the mortgage loans in an issuing entity may not be acquired by the issuing entity until after the closing date related to that issuing entity, there may not be sufficient interest collections from the mortgage loans in that issuing entity to pay all the interest due on the related certificates during the pre-funding period. If a pre-funding account is funded, a capitalized interest account may be established and funded on the closing date for that series to cover those shortfalls. S-5 Third Party Insurers If so specified in the prospectus supplement relating to any series of certificates, one or more classes of certificates may have the benefit of certificate guaranty insurance policies issued by a third party insurer.The insurer or insurers that would issue any such financial guaranty insurance policy are referred to in this free writing prospectus supplement as the “Third Party Insurer.”The references to the Third Party Insurer in this free writing prospectus supplement are applicable only if classes of certificates in the series have the benefit of financial guaranty insurance policy. Any Third Party Insurer may be granted a number of rights under the pooling and servicing agreement that will limit and otherwise affect the rights of the holders of the certificates.Any insurance policy issued by a Third Party Insurer will not cover, and will not benefit in any manner whatsoever, the certificates other than those specified in the related prospectus supplement. See “Risk Factors—Rights of the Third Party Insurer” in this free writing prospectus supplement. Distribution Dates We will make monthly distributions on the day specified in the related prospectus supplement, which will generally be the 25th day of a month. If the 25th day of a month is not a business day, then we will make distributions on the next business day. The first distribution date for any series of certificates will be specified in the prospectus supplement for that series. Interest Distributions Interest will accrue at the rate described in the prospectus supplement for a series of certificates on each interest-bearing class of certificates (other than any class of LIBOR Certificates) on the basis of a 360 day year divided into twelve 30 day months.Interest will accrue at the rate described in this free writing prospectus supplement on any class of LIBOR Certificates on either the basis of a 360 day year and the actual number of days that elapsed during the related interest accrual period or on the basis of a 360 day year divided into twelve 30 day months. The interest accrual period for each class of certificates, other than any class of LIBOR Certificates, for any distribution date will be the calendar month before the distribution date.The interest accrual period for any class of LIBOR Certificates for any distribution date will be the period commencing on the prior distribution date (or, in the case of the first distribution date, the closing date) and ending on the day immediately preceding that distribution date.If so specified in the related prospectus supplement, the interest accrual period for a class of adjustable rate certificates for any distribution date will be the period commencing on the 25th day of the month prior to the month in which that distribution date occurs (or, in the case of the first distribution date, the closing date) and ending on the 24th day of the month in which that distribution date occurs. See “Description of the Certificates—Interest” in this free writing prospectus supplement. If so specified in the prospectus supplement applicable to a series of certificates, the issuing entity may have the benefit of one or more interest rate corridor or cap contracts for the benefit of one or more classes of certificates.Amounts paid under an interest rate corridor or cap contract will be available as described in the final prospectus supplement to pay the yield supplement amount to certain classes of certificates if LIBOR exceeds a rate specified in the prospectus supplement applicable to a series of certificates, subject, if applicable, to a maximum rate. Payments under an interest rate corridor or cap contract will be made prior to each distribution date as described in the prospectus applicable to a series of certificates to and including the related interest rate corridor or cap contract termination date. Any amounts received on an interest rate corridor or cap contract on the earlier of the distribution date on which the class certificate balance of the related class or classes is reduced to zero and the related interest rate corridor or cap contract termination date that remain in the related reserve fund after making required distributions on the related class or classes of certificates will be distributed to the cap counterparty or other party specified in the related prospectus supplement on that distribution date, as provided in the pooling and servicing agreement. See “Description of the Certificates—Yield Supplement Amount” in this free writing prospectus supplement. S-6 When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan.The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month.If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation the interest entitlement for each interest-bearing class of certificates will be reduced proportionately by the amount of this excess. See “Servicing of the Mortgage Loans—Servicing Compensation and Payment of Expenses” and “—Adjustment to Servicing Compensation in Connection with Certain Prepaid Mortgage Loans” in this free writing prospectus supplement. Principal Distributions Principal will be distributed on each class of certificates entitled to receive principal distributions on each distribution date in the manner and priority described in this free writing prospectus supplement and the prospectus supplement for a series of certificates. If so specified in the prospectus supplement applicable to a series of certificates, notional amount certificates may be issued which will not be entitled to any principal distributions. See “Description of the Certificates—Principal” in this free writing prospectus supplement. Optional Termination of the Issuing Entity If so specified in the prospectus supplement relating to the applicable series of certificates, the servicer, the depositor, the holder of a class of certificates specified in the prospectus supplement and/or the Third Party Insurer may have the option to purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates on or after the first distribution date on which the aggregate stated principal balance of the mortgage loans and any foreclosed real estate owned by the issuing entity declines to a specified percentage of the aggregate stated principal balance of the mortgage loans as of the applicable cut-off date. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. See “Servicing of the Mortgage Loans — Advances” in this free writing prospectus supplement. Priority of Distributions On each distribution date amounts available from each loan group (other than amounts constituting prepayment charges) will be applied in the following order of priority: 1. to the Third-Party Insurer, the monthly premium for the policy for such distribution date; 2. to interest on the interest-bearing classes of the senior certificates relating to that loan group in the manner, order and priority described in this free writing prospectus supplement under “Description of the Certificates —
